Name: Commission Regulation (EEC) No 147/82 of 22 January 1982 waiving certain provisions in Regulation (EEC) No 2042/75 under the standing invitation to tender opened by Decision 81/588/EEC
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 17/26 Official Journal of the European Communities 23 . 1 . 82 COMMISSION REGULATION (EEC) No 147/82 of 22 January 1982 waiving certain provisions in Regulation (EEC) No 2042/75 under the standing invitation to tender opened by Decision 81/588/EEC whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1949/81 (2), and in particular Article 12 (2) thereof, Whereas Commission Decision 81 /588/EEC of 14 July 1981 (3) opened an invitation to tender for the export to Poland of 200 000 tonnes of bread-making wheat held by the French intervention agency ; whereas the normal period of validity of export licences laid down in Article 4 (2) of the said Decision has proved inadequate for export of the products in question under the specific conditions laid down by that Decision ; whereas Article 9 of Commission Regulation (EEC) No 2042/75 of 25 July 1975 on special detailed rules for the application of the system of import and export licences for cereals and rice (4), as last amended by Regulation (EEC) No 3480/80 (*), should accordingly be waived and the period of vali ­ dity of licences issued under the invitation to tender in question should be extended up to 31 March 1982 ; 1 . Notwithstanding Article 9 of Regulation (EEC) No 2042/75, the period of validity of export licences issued pursuant to Article 4 of Decision 81 /588/EEC is hereby extended until 31 March 1982. 2. For the purposes of applying paragraph 1 , the person concerned shall submit the export licence to the issuing authority which will make the necessary changes. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 January 1982. For the Commission Poul DALSAGER Member of the Commission o OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 198, 20 . 7 . 1981 , p . 2. 0 OJ No L 210, 30 . 7. 1981 , p . 54. O OJ No L 213, 11 . 8 . 1975, p. 5. O OJ No L 363, 31 . 12 . 1980, p . 84.